DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/20/2022.
No claims have been cancelled.
No claims have been added. 
Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 9, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 20210167930 (cited in Non-Final Rejection dated 4/26/2022) in view of Yi US 20200280337.

As to claim 1:
Jeon et al. discloses:
A method, comprising:
activating, by user equipment, a first bandwidth part in response to a first message; and
(“In an example embodiment, when a UE receives SCell activation command, there may be a default DL and/or UL BWP which may be activated since there may be at least one DL and/or UL BWP which may be monitored by the UE depending on the properties of the SCell (DL only or UL only or both). This BWP which may be activated upon receiving SCell activation command, may be informed to the UE via the a RRC configuration which configured the BWP on this serving cell.”; Jeon et al.; 0365)
(where
“activation” maps to “activating”, “when a UE” maps to “by a user equipment”, 
“default DL and/or UL BWP which may be activated” maps to “activating, by user equipment, a first bandwidth part”, where “default DL and/or UL BWP” maps to “first bandwidth part”
“receives SCell activation command” maps to “first message”
“when” maps to “in response”

controlling, by the user equipment, a target timer to perform timing based on a unit time length of a second bandwidth part until the target timer is stopped or the target timer expires; and
(“FIG. 25 shows example of BWP switching based on BWP inactivity timer. A UE may receive RRC message comprising parameters of at least one SCell and one or more BWP configuration associated with the at least one SCell. Among the one or more BWPs, at least one BWP may be configured as the first active BWP (e.g., BWP 1 in the figure), one BWP as the default BWP (e.g., BWP 0 in the figure). The UE may receive a MAC CE to activate the Scell at the n.sup.th subframe. The UE may start the sCellDeactivationTimer, and start reporting CSI for the SCell, and/or start reporting CSI for the first active BWP of the SCell at a first available CSI resource on or after the (n+8).sup.th subframe. The UE may start the BWP inactivity timer when receiving a DCI indicating switching BWP from BWP 1 to BWP 2, at the (n+8+k).sup.th subframe. When receiving a PDCCH indicating DL scheduling on BWP 2, for example, at the (n+8+k+m).sup.th subframe, the UE may restart the BWP inactivity timer. The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe. The UE may deactivate the SCell when the sCellDeactivationTimer expires. Employing the BWP inactivity timer may further reduce UE's power consumption when the UE is configured with multiple cells with each cell having wide bandwidth (e.g., 1 GHz). The UE may only transmit on or receive from a bandwidth BWP (e.g., 5 MHz) on the PCell or SCell when there is no activity on an active BWP.”; Jeon et al.; 0459)
(“In an example, a UE may receive the second DCI indicating active BWP change from an active BWP to a default BWP, for example, in FIG. 26, a UE may receive the second DCI indicating active BWP change from BWP 1 to BWP 0. The UE may stop the BWP inactivity timer, in response to receiving the second DCI. With the embodiment, stopping the BWP inactivity timer when switching an active BWP to the default BWP may reduce unnecessary BWP inactivity timer management at the gNB and the UE.”; Jeon et al.; 0465)
(where
“UE” maps to “user equipment”,
“The UE may start the BWP inactivity timer when receiving a DCI indicating switching BWP from BWP 1 to BWP 2, at the (n+8+k).sup.th subframe. When receiving a PDCCH indicating DL scheduling on BWP 2, for example, at the (n+8+k+m).sup.th subframe, the UE may restart the BWP inactivity timer. The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe” Maps to “controlling, by the user equipment, a target timer to perform timing based on a unit time length of a second bandwidth part until the target timer is ...or the target timer expires”, where “UE may start” maps to “controlling, by the user equipment”, “BWP inactivity timer” maps to “target timer”, “(n+8+k).sup.th subframe”/” (n+8+k+m+1).sup.th subframe” maps to “based on a unit time length”, “BWP 2” maps to “second bandwidth part”, “switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe” maps to ” until the target timer is ... or the target timer expires”
“stopping the BWP inactivity timer when switching an active BWP to the default BWP” maps to “until the target timer is stopped”

after the target timer is stopped or expires, controlling, by the user equipment, the ... timer to perform timing based on a unit time length of the first bandwidth part, wherein:
(where
“The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+l).sup.th subframe. The UE may deactivate the SCell when the sCellDeactivationTimer expires”/“stopping the BWP inactivity timer when switching an active BWP to the default BWP”/FIG. 25 maps to “after the target timer is stopped or expires, controlling, by the user equipment, the ... timer to perform timing based on a unit time length of the first bandwidth part”, where “BWP inactivity timer” maps to “target timer”, “expires”/”stopping” maps to “stopped or expires”, “sCellDeactivationTimer” maps to “...timer”, “n+8+k+m+l”/“n+8+k+m+l+o”/FIG. 25/”(n+8+k+m+l).sup.th subframe” maps to “based on a unit time length”, “default BWP (0)” maps to “first bandwidth part”, “switch back...when” maps to “after”

the target timer comprises a discontinuous reception (DRX)-retransmission timer or a DRX hybrid automatic repeat request-round-trip time (DRX HARQ RTT) timer; and
(“In an example, autonomous switching to DL default BWP may consider both DL BWP inactivity timer and/or DRX timers (e.g., HARQ RTT and DRX retransmission timers). In an example, DL BWP inactivity timer may be configured per MAC entity. In an example, a wireless device may be configured to monitor PDCCH in a default BWP at least when wireless device uses long DRX cycle.”; Jeon et al.; 0442)
(where
“may consider both DL BWP inactivity timer” maps to “target timer”,
“both...”DRX retransmission timers” maps to “comprises a discontinuous reception (DRX)-retransmission timer”,
“both... HARQ RTT ... retransmission timers” maps to “a DRX hybrid automatic repeat request-round-trip time (DRX HARQ RTT) timer”,

the second bandwidth part is a bandwidth part that has been activated before the user equipment activates the first bandwidth part.
(“In an example embodiment, when a UE receives SCell activation command, there may be a default DL and/or UL BWP which may be activated since there may be at least one DL and/or UL BWP which may be monitored by the UE depending on the properties of the SCell (DL only or UL only or both). This BWP which may be activated upon receiving SCell activation command, may be informed to the UE via the a RRC configuration which configured the BWP on this serving cell.”; Jeon et al.; 0365)
(where
“when a UE receives SCell activation command, there may be a default DL and/or UL BWP which may be activated”/FIG. 25 maps to “the second bandwidth part is a bandwidth part that has been activated before the user equipment activates the first bandwidth part”, where FIG. 25 illustrates the “Scell Activation MAC CE” prior to the activation of “BWP 2” which maps to “before”
      	
	Jeon et al. teaches a default BWP which is activated associated with receiving a Scell activation, teaches switching from a BWP 1 to a BWP 2, teaches switching to the default BWP based on an inactivity timer expiring or being stopped, where the default BWP is activated prior to the BWP 2 being activated.
      
Jeon et al. as described above does not explicitly teach:
[after the target timer is stopped or expires, controlling, by the user equipment, the] target [timer to perform timing based on a unit time length of the first bandwidth part]

However, Yi further teaches a default capability which includes:
[after the target timer is stopped or expires, controlling, by the user equipment, the] target [timer to perform timing based on a unit time length of the first bandwidth part]
(“When inactive state is introduced, state of the carrier state may be turned to inactive state to reduce UE power consumption. Inactive state may be configured per DL carrier and/or UL carrier, respectively. Trigger of inactive state may be done as follows. In SCell, if default timer expires on the primary BWP group, the SCell may go to inactive state. The primary BWP group may be defined implicitly (e.g. BWP group may contain autonomously activated BWP). For other BWP group, that BWP group (or the carrier) may go to inactive state. In other words, when default timer expires simultaneously across multiple BWP groups, different behaviors may be used depending on BWP group or depending on PCell or SCell. For example, timer on PCell may lead SCell state as inactive state.”; Yi; 0168)
(where
“In SCell, if default timer expires on the primary BWP group, the SCell may go to inactive state” maps to “target [timer to perform timing” where “default timer” maps to “target [timer”, “if...expires” maps to “perform timing”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “primary BWP group” to go inactive when the “SCell” goes to the “inactivate state”
      
	Yi teaches a primary BWP group with a default timer which when the default timer expires the SCell transitions to an inactivate state”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “primary BWP group” to go inactive when the “SCell” goes to the “inactivate state”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the default capability of Ye into Jeon et al. By modifying the processing/communication/timers of Jeon et al. to include the default capability as taught by the processing/communication/timers of Yi, the benefits of improved power consumption (Jeon et al.; 0238) with improved efficiency (Yi; 0011) are achieved.

As to claim 5:
Jeon et al. discloses:
wherein the unit time length is a slot length, or the unit time length is a symbol length.
(“[0343] In an example embodiment, a guard period may be defined to take RF retuning and the related operations into account. For example, a UE may neither transmit nor receive signals in the guard period. A gNB may need to know the length of the guard period. For example, the length of the guard period may be reported to the gNB as a UE capability. The length of the guard period may be closely related on the numerologies of the BWPs and the length of the slot. For example, the length of the guard period for RF retuning may be reported as a UE capability. In an example, the UE may report the absolute time in vs. in an example, the UE may report the guard period in symbols.”; Jeon et al.; 0343)
(“FIG. 3 is a diagram depicting OFDM radio resources as per an aspect of an embodiment of the present disclosure. The resource grid structure in time 304 and frequency 305 is illustrated in FIG. 3. The quantity of downlink subcarriers or RBs may depend, at least in part, on the downlink transmission bandwidth 306 configured in the cell. The smallest radio resource unit may be called a resource element (e.g. 301). Resource elements may be grouped into resource blocks (e.g. 302). Resource blocks may be grouped into larger radio resources called Resource Block Groups (RBG) (e.g. 303). The transmitted signal in slot 206 may be described by one or several resource grids of a plurality of subcarriers and a plurality of OFDM symbols. Resource blocks may be used to describe the mapping of certain physical channels to resource elements. Other pre-defined groupings of physical resource elements may be implemented in the system depending on the radio technology. For example, 24 subcarriers may be grouped as a radio block for a duration of 5 msec. In an illustrative example, a resource block may correspond to one slot in the time domain and 180 kHz in the frequency domain (for 15 KHz subcarrier bandwidth and 12 subcarriers).”; Jeon et al.; 0154)

As to claim 8:
Jeon et al. discloses:
activating, by the user equipment, the second bandwidth part in response to the first message; or
receiving, by the user equipment, a fourth message, and activating the second bandwidth part in response to the fourth message.
 (“FIG. 25 shows example of BWP switching based on BWP inactivity timer. A UE may receive RRC message comprising parameters of at least one SCell and one or more BWP configuration associated with the at least one SCell. Among the one or more BWPs, at least one BWP may be configured as the first active BWP (e.g., BWP 1 in the figure), one BWP as the default BWP (e.g., BWP 0 in the figure). The UE may receive a MAC CE to activate the Scell at the n.sup.th subframe. The UE may start the sCellDeactivationTimer, and start reporting CSI for the SCell, and/or start reporting CSI for the first active BWP of the SCell at a first available CSI resource on or after the (n+8).sup.th subframe. The UE may start the BWP inactivity timer when receiving a DCI indicating switching BWP from BWP 1 to BWP 2, at the (n+8+k).sup.th subframe. When receiving a PDCCH indicating DL scheduling on BWP 2, for example, at the (n+8+k+m).sup.th subframe, the UE may restart the BWP inactivity timer. The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe. The UE may deactivate the SCell when the sCellDeactivationTimer expires. Employing the BWP inactivity timer may further reduce UE's power consumption when the UE is configured with multiple cells with each cell having wide bandwidth (e.g., 1 GHz). The UE may only transmit on or receive from a bandwidth BWP (e.g., 5 MHz) on the PCell or SCell when there is no activity on an active BWP.”; Jeon et al.; 0459)
(“In an example, a UE may receive the second DCI indicating active BWP change from an active BWP to a default BWP, for example, in FIG. 26, a UE may receive the second DCI indicating active BWP change from BWP 1 to BWP 0. The UE may stop the BWP inactivity timer, in response to receiving the second DCI. With the embodiment, stopping the BWP inactivity timer when switching an active BWP to the default BWP may reduce unnecessary BWP inactivity timer management at the gNB and the UE.”; Jeon et al.; 0465)
(also see FIG. 25)

the target timer comprises a discontinuous reception (DRX)-retransmission timer or a DRX hybrid automatic repeat request-round-trip time (DRX HARQ RTT) timer; and
the second bandwidth part is a bandwidth part that has been activated before the first bandwidth part is activated.

As to claim 9:
Jeon et al. discloses:
An apparatus, comprising a transceiver, a memory, and a processor, wherein:
the memory is configured to store instructions; and
the processor is configured to invoke the instructions in the memory, to perform operations comprising:
activating a first bandwidth part in response to a first message received via the transceiver;
 (“In an example embodiment, when a UE receives SCell activation command, there may be a default DL and/or UL BWP which may be activated since there may be at least one DL and/or UL BWP which may be monitored by the UE depending on the properties of the SCell (DL only or UL only or both). This BWP which may be activated upon receiving SCell activation command, may be informed to the UE via the a RRC configuration which configured the BWP on this serving cell.”; Jeon et al.; 0365)
(where
“activation” maps to “activating”, “when a UE” maps to “by a user equipment”, 
“default DL and/or UL BWP which may be activated” maps to “activating, by user equipment, a first bandwidth part”, where “default DL and/or UL BWP” maps to “first bandwidth part”
“receives SCell activation command” maps to “first message”
“when” maps to “in response”

controlling a target timer to perform timing based on a unit time length of a second bandwidth part until the target timer is stopped or the target timer expires; and
 (“FIG. 25 shows example of BWP switching based on BWP inactivity timer. A UE may receive RRC message comprising parameters of at least one SCell and one or more BWP configuration associated with the at least one SCell. Among the one or more BWPs, at least one BWP may be configured as the first active BWP (e.g., BWP 1 in the figure), one BWP as the default BWP (e.g., BWP 0 in the figure). The UE may receive a MAC CE to activate the Scell at the n.sup.th subframe. The UE may start the sCellDeactivationTimer, and start reporting CSI for the SCell, and/or start reporting CSI for the first active BWP of the SCell at a first available CSI resource on or after the (n+8).sup.th subframe. The UE may start the BWP inactivity timer when receiving a DCI indicating switching BWP from BWP 1 to BWP 2, at the (n+8+k).sup.th subframe. When receiving a PDCCH indicating DL scheduling on BWP 2, for example, at the (n+8+k+m).sup.th subframe, the UE may restart the BWP inactivity timer. The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe. The UE may deactivate the SCell when the sCellDeactivationTimer expires. Employing the BWP inactivity timer may further reduce UE's power consumption when the UE is configured with multiple cells with each cell having wide bandwidth (e.g., 1 GHz). The UE may only transmit on or receive from a bandwidth BWP (e.g., 5 MHz) on the PCell or SCell when there is no activity on an active BWP.”; Jeon et al.; 0459)
(“In an example, a UE may receive the second DCI indicating active BWP change from an active BWP to a default BWP, for example, in FIG. 26, a UE may receive the second DCI indicating active BWP change from BWP 1 to BWP 0. The UE may stop the BWP inactivity timer, in response to receiving the second DCI. With the embodiment, stopping the BWP inactivity timer when switching an active BWP to the default BWP may reduce unnecessary BWP inactivity timer management at the gNB and the UE.”; Jeon et al.; 0465)
(where
“UE” maps to “user equipment”,
“The UE may start the BWP inactivity timer when receiving a DCI indicating switching BWP from BWP 1 to BWP 2, at the (n+8+k).sup.th subframe. When receiving a PDCCH indicating DL scheduling on BWP 2, for example, at the (n+8+k+m).sup.th subframe, the UE may restart the BWP inactivity timer. The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe” Maps to “controlling, by the user equipment, a target timer to perform timing based on a unit time length of a second bandwidth part until the target timer is ...or the target timer expires”, where “UE may start” maps to “controlling, by the user equipment”, “BWP inactivity timer” maps to “target timer”, “(n+8+k).sup.th subframe”/” (n+8+k+m+1).sup.th subframe” maps to “based on a unit time length”, “BWP 2” maps to “second bandwidth part”, “switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe” maps to ” until the target timer is ... or the target timer expires”
“stopping the BWP inactivity timer when switching an active BWP to the default BWP” maps to “until the target timer is stopped”

after the target timer is stopped or expires, controlling the ... timer to perform timing based on a unit time length of the first bandwidth part, wherein:
(where
“The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+l).sup.th subframe. The UE may deactivate the SCell when the sCellDeactivationTimer expires”/“stopping the BWP inactivity timer when switching an active BWP to the default BWP”/FIG. 25 maps to “after the target timer is stopped or expires, controlling, by the user equipment, the ... timer to perform timing based on a unit time length of the first bandwidth part”, where “BWP inactivity timer” maps to “target timer”, “expires”/”stopping” maps to “stopped or expires”, “sCellDeactivationTimer” maps to “...timer”, “n+8+k+m+l”/“n+8+k+m+l+o”/FIG. 25/”(n+8+k+m+l).sup.th subframe” maps to “based on a unit time length”, “default BWP (0)” maps to “first bandwidth part”, “switch back...when” maps to “after”

the target timer comprises a discontinuous reception (DRX)-retransmission timer or a DRX hybrid automatic repeat request-round-trip time (DRX HARQ RTT) timer; and
(“In an example, autonomous switching to DL default BWP may consider both DL BWP inactivity timer and/or DRX timers (e.g., HARQ RTT and DRX retransmission timers). In an example, DL BWP inactivity timer may be configured per MAC entity. In an example, a wireless device may be configured to monitor PDCCH in a default BWP at least when wireless device uses long DRX cycle.”; Jeon et al.; 0442)
(where
“may consider both DL BWP inactivity timer” maps to “target timer”,
“both...”DRX retransmission timers” maps to “comprises a discontinuous reception (DRX)-retransmission timer”,
“both... HARQ RTT ... retransmission timers” maps to “a DRX hybrid automatic repeat request-round-trip time (DRX HARQ RTT) timer”,

the second bandwidth part is a bandwidth part that has been activated before the user equipment activates the first bandwidth part.
(“In an example embodiment, when a UE receives SCell activation command, there may be a default DL and/or UL BWP which may be activated since there may be at least one DL and/or UL BWP which may be monitored by the UE depending on the properties of the SCell (DL only or UL only or both). This BWP which may be activated upon receiving SCell activation command, may be informed to the UE via the a RRC configuration which configured the BWP on this serving cell.”; Jeon et al.; 0365)
(where
“when a UE receives SCell activation command, there may be a default DL and/or UL BWP which may be activated”/FIG. 25 maps to “the second bandwidth part is a bandwidth part that has been activated before the user equipment activates the first bandwidth part”, where FIG. 25 illustrates the “Scell Activation MAC CE” prior to the activation of “BWP 2” which maps to “before”
      	
	Jeon et al. teaches a default BWP which is activated associated with receiving a Scell activation, teaches switching from a BWP 1 to a BWP 2, teaches switching to the default BWP based on an inactivity timer expiring or being stopped, where the default BWP is activated prior to the BWP 2 being activated.
      
Jeon et al. as described above does not explicitly teach:
[after the target timer is stopped or expires, controlling, by the user equipment, the] target [timer to perform timing based on a unit time length of the first bandwidth part]

However, Yi further teaches a default capability which includes:
[after the target timer is stopped or expires, controlling, by the user equipment, the] target [timer to perform timing based on a unit time length of the first bandwidth part]
(“When inactive state is introduced, state of the carrier state may be turned to inactive state to reduce UE power consumption. Inactive state may be configured per DL carrier and/or UL carrier, respectively. Trigger of inactive state may be done as follows. In SCell, if default timer expires on the primary BWP group, the SCell may go to inactive state. The primary BWP group may be defined implicitly (e.g. BWP group may contain autonomously activated BWP). For other BWP group, that BWP group (or the carrier) may go to inactive state. In other words, when default timer expires simultaneously across multiple BWP groups, different behaviors may be used depending on BWP group or depending on PCell or SCell. For example, timer on PCell may lead SCell state as inactive state.”; Yi; 0168)
(where
“In SCell, if default timer expires on the primary BWP group, the SCell may go to inactive state” maps to “target [timer to perform timing” where “default timer” maps to “target [timer”, “if...expires” maps to “perform timing”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “primary BWP group” to go inactive when the “SCell” goes to the “inactivate state”
      
	Yi teaches a primary BWP group with a default timer which when the default timer expires the SCell transitions to an inactivate state”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “primary BWP group” to go inactive when the “SCell” goes to the “inactivate state”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the default capability of Ye into Jeon et al. By modifying the processing/communication/timers of Jeon et al. to include the default capability as taught by the processing/communication/timers of Yi, the benefits of improved power consumption (Jeon et al.; 0238) with improved efficiency (Yi; 0011) are achieved.

As to claim 13:
Jeon et al. discloses:
wherein the unit time length is a slot length, or the unit time length is a symbol length.
(“[0343] In an example embodiment, a guard period may be defined to take RF retuning and the related operations into account. For example, a UE may neither transmit nor receive signals in the guard period. A gNB may need to know the length of the guard period. For example, the length of the guard period may be reported to the gNB as a UE capability. The length of the guard period may be closely related on the numerologies of the BWPs and the length of the slot. For example, the length of the guard period for RF retuning may be reported as a UE capability. In an example, the UE may report the absolute time in vs. in an example, the UE may report the guard period in symbols.”; Jeon et al.; 0343)
(“FIG. 3 is a diagram depicting OFDM radio resources as per an aspect of an embodiment of the present disclosure. The resource grid structure in time 304 and frequency 305 is illustrated in FIG. 3. The quantity of downlink subcarriers or RBs may depend, at least in part, on the downlink transmission bandwidth 306 configured in the cell. The smallest radio resource unit may be called a resource element (e.g. 301). Resource elements may be grouped into resource blocks (e.g. 302). Resource blocks may be grouped into larger radio resources called Resource Block Groups (RBG) (e.g. 303). The transmitted signal in slot 206 may be described by one or several resource grids of a plurality of subcarriers and a plurality of OFDM symbols. Resource blocks may be used to describe the mapping of certain physical channels to resource elements. Other pre-defined groupings of physical resource elements may be implemented in the system depending on the radio technology. For example, 24 subcarriers may be grouped as a radio block for a duration of 5 msec. In an illustrative example, a resource block may correspond to one slot in the time domain and 180 kHz in the frequency domain (for 15 KHz subcarrier bandwidth and 12 subcarriers).”; Jeon et al.; 0154)

As to claim 15:
Jeon et al. discloses:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate:
activating, by user equipment, a first bandwidth part in response to a first message; and
(“In an example embodiment, when a UE receives SCell activation command, there may be a default DL and/or UL BWP which may be activated since there may be at least one DL and/or UL BWP which may be monitored by the UE depending on the properties of the SCell (DL only or UL only or both). This BWP which may be activated upon receiving SCell activation command, may be informed to the UE via the a RRC configuration which configured the BWP on this serving cell.”; Jeon et al.; 0365)
(where
“activation” maps to “activating”, “when a UE” maps to “by a user equipment”, 
“default DL and/or UL BWP which may be activated” maps to “activating, by user equipment, a first bandwidth part”, where “default DL and/or UL BWP” maps to “first bandwidth part”
“receives SCell activation command” maps to “first message”
“when” maps to “in response”

controlling, by the user equipment, a target timer to perform timing based on a unit time length of a second bandwidth part until the target timer is stopped or the target timer expires; and
(“FIG. 25 shows example of BWP switching based on BWP inactivity timer. A UE may receive RRC message comprising parameters of at least one SCell and one or more BWP configuration associated with the at least one SCell. Among the one or more BWPs, at least one BWP may be configured as the first active BWP (e.g., BWP 1 in the figure), one BWP as the default BWP (e.g., BWP 0 in the figure). The UE may receive a MAC CE to activate the Scell at the n.sup.th subframe. The UE may start the sCellDeactivationTimer, and start reporting CSI for the SCell, and/or start reporting CSI for the first active BWP of the SCell at a first available CSI resource on or after the (n+8).sup.th subframe. The UE may start the BWP inactivity timer when receiving a DCI indicating switching BWP from BWP 1 to BWP 2, at the (n+8+k).sup.th subframe. When receiving a PDCCH indicating DL scheduling on BWP 2, for example, at the (n+8+k+m).sup.th subframe, the UE may restart the BWP inactivity timer. The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe. The UE may deactivate the SCell when the sCellDeactivationTimer expires. Employing the BWP inactivity timer may further reduce UE's power consumption when the UE is configured with multiple cells with each cell having wide bandwidth (e.g., 1 GHz). The UE may only transmit on or receive from a bandwidth BWP (e.g., 5 MHz) on the PCell or SCell when there is no activity on an active BWP.”; Jeon et al.; 0459)
(“In an example, a UE may receive the second DCI indicating active BWP change from an active BWP to a default BWP, for example, in FIG. 26, a UE may receive the second DCI indicating active BWP change from BWP 1 to BWP 0. The UE may stop the BWP inactivity timer, in response to receiving the second DCI. With the embodiment, stopping the BWP inactivity timer when switching an active BWP to the default BWP may reduce unnecessary BWP inactivity timer management at the gNB and the UE.”; Jeon et al.; 0465)
(where
“UE” maps to “user equipment”,
“The UE may start the BWP inactivity timer when receiving a DCI indicating switching BWP from BWP 1 to BWP 2, at the (n+8+k).sup.th subframe. When receiving a PDCCH indicating DL scheduling on BWP 2, for example, at the (n+8+k+m).sup.th subframe, the UE may restart the BWP inactivity timer. The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe” Maps to “controlling, by the user equipment, a target timer to perform timing based on a unit time length of a second bandwidth part until the target timer is ...or the target timer expires”, where “UE may start” maps to “controlling, by the user equipment”, “BWP inactivity timer” maps to “target timer”, “(n+8+k).sup.th subframe”/” (n+8+k+m+1).sup.th subframe” maps to “based on a unit time length”, “BWP 2” maps to “second bandwidth part”, “switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+1).sup.th subframe” maps to ” until the target timer is ... or the target timer expires”
“stopping the BWP inactivity timer when switching an active BWP to the default BWP” maps to “until the target timer is stopped”

after the target timer is stopped or expires, controlling, by the user equipment, the ... timer to perform timing based on a unit time length of the first bandwidth part, wherein:
(where
“The UE may switch back to the default BWP (0) when the BWP inactivity timer expires, at the (n+8+k+m+l).sup.th subframe. The UE may deactivate the SCell when the sCellDeactivationTimer expires”/“stopping the BWP inactivity timer when switching an active BWP to the default BWP”/FIG. 25 maps to “after the target timer is stopped or expires, controlling, by the user equipment, the ... timer to perform timing based on a unit time length of the first bandwidth part”, where “BWP inactivity timer” maps to “target timer”, “expires”/”stopping” maps to “stopped or expires”, “sCellDeactivationTimer” maps to “...timer”, “n+8+k+m+l”/“n+8+k+m+l+o”/FIG. 25/”(n+8+k+m+l).sup.th subframe” maps to “based on a unit time length”, “default BWP (0)” maps to “first bandwidth part”, “switch back...when” maps to “after”

the target timer comprises a discontinuous reception (DRX)-retransmission timer or a DRX hybrid automatic repeat request-round-trip time (DRX HARQ RTT) timer; and
(“In an example, autonomous switching to DL default BWP may consider both DL BWP inactivity timer and/or DRX timers (e.g., HARQ RTT and DRX retransmission timers). In an example, DL BWP inactivity timer may be configured per MAC entity. In an example, a wireless device may be configured to monitor PDCCH in a default BWP at least when wireless device uses long DRX cycle.”; Jeon et al.; 0442)
(where
“may consider both DL BWP inactivity timer” maps to “target timer”,
“both...”DRX retransmission timers” maps to “comprises a discontinuous reception (DRX)-retransmission timer”,
“both... HARQ RTT ... retransmission timers” maps to “a DRX hybrid automatic repeat request-round-trip time (DRX HARQ RTT) timer”,

the second bandwidth part is a bandwidth part that has been activated before the user equipment activates the first bandwidth part.
(“In an example embodiment, when a UE receives SCell activation command, there may be a default DL and/or UL BWP which may be activated since there may be at least one DL and/or UL BWP which may be monitored by the UE depending on the properties of the SCell (DL only or UL only or both). This BWP which may be activated upon receiving SCell activation command, may be informed to the UE via the a RRC configuration which configured the BWP on this serving cell.”; Jeon et al.; 0365)
(where
“when a UE receives SCell activation command, there may be a default DL and/or UL BWP which may be activated”/FIG. 25 maps to “the second bandwidth part is a bandwidth part that has been activated before the user equipment activates the first bandwidth part”, where FIG. 25 illustrates the “Scell Activation MAC CE” prior to the activation of “BWP 2” which maps to “before”
      	
	Jeon et al. teaches a default BWP which is activated associated with receiving a Scell activation, teaches switching from a BWP 1 to a BWP 2, teaches switching to the default BWP based on an inactivity timer expiring or being stopped, where the default BWP is activated prior to the BWP 2 being activated.
      
Jeon et al. as described above does not explicitly teach:
[after the target timer is stopped or expires, controlling, by the user equipment, the] target [timer to perform timing based on a unit time length of the first bandwidth part]

However, Yi further teaches a default capability which includes:
[after the target timer is stopped or expires, controlling, by the user equipment, the] target [timer to perform timing based on a unit time length of the first bandwidth part]
(“When inactive state is introduced, state of the carrier state may be turned to inactive state to reduce UE power consumption. Inactive state may be configured per DL carrier and/or UL carrier, respectively. Trigger of inactive state may be done as follows. In SCell, if default timer expires on the primary BWP group, the SCell may go to inactive state. The primary BWP group may be defined implicitly (e.g. BWP group may contain autonomously activated BWP). For other BWP group, that BWP group (or the carrier) may go to inactive state. In other words, when default timer expires simultaneously across multiple BWP groups, different behaviors may be used depending on BWP group or depending on PCell or SCell. For example, timer on PCell may lead SCell state as inactive state.”; Yi; 0168)
(where
“In SCell, if default timer expires on the primary BWP group, the SCell may go to inactive state” maps to “target [timer to perform timing” where “default timer” maps to “target [timer”, “if...expires” maps to “perform timing”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “primary BWP group” to go inactive when the “SCell” goes to the “inactivate state”
      
	Yi teaches a primary BWP group with a default timer which when the default timer expires the SCell transitions to an inactivate state”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “primary BWP group” to go inactive when the “SCell” goes to the “inactivate state”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the default capability of Ye into Jeon et al. By modifying the processing/communication/timers of Jeon et al. to include the default capability as taught by the processing/communication/timers of Yi, the benefits of improved power consumption (Jeon et al.; 0238) with improved efficiency (Yi; 0011) are achieved.

As to claim 19:
Jeon et al. discloses:
wherein the unit time length is a slot length, or the unit time length is a symbol length.
(“[0343] In an example embodiment, a guard period may be defined to take RF retuning and the related operations into account. For example, a UE may neither transmit nor receive signals in the guard period. A gNB may need to know the length of the guard period. For example, the length of the guard period may be reported to the gNB as a UE capability. The length of the guard period may be closely related on the numerologies of the BWPs and the length of the slot. For example, the length of the guard period for RF retuning may be reported as a UE capability. In an example, the UE may report the absolute time in vs. in an example, the UE may report the guard period in symbols.”; Jeon et al.; 0343)
(“FIG. 3 is a diagram depicting OFDM radio resources as per an aspect of an embodiment of the present disclosure. The resource grid structure in time 304 and frequency 305 is illustrated in FIG. 3. The quantity of downlink subcarriers or RBs may depend, at least in part, on the downlink transmission bandwidth 306 configured in the cell. The smallest radio resource unit may be called a resource element (e.g. 301). Resource elements may be grouped into resource blocks (e.g. 302). Resource blocks may be grouped into larger radio resources called Resource Block Groups (RBG) (e.g. 303). The transmitted signal in slot 206 may be described by one or several resource grids of a plurality of subcarriers and a plurality of OFDM symbols. Resource blocks may be used to describe the mapping of certain physical channels to resource elements. Other pre-defined groupings of physical resource elements may be implemented in the system depending on the radio technology. For example, 24 subcarriers may be grouped as a radio block for a duration of 5 msec. In an illustrative example, a resource block may correspond to one slot in the time domain and 180 kHz in the frequency domain (for 15 KHz subcarrier bandwidth and 12 subcarriers).”; Jeon et al.; 0154)

Claim(s) 2, 3, 7, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 20210167930 (cited in Non-Final Rejection dated 4/26/2022) in view of Yi US 20200280337 and in further view of Wei et al. US 20190158229 (cited in Non-Final Rejection dated 4/26/2022).

As to claim 2:
Jeon et al. as described above does not explicitly teach:
determining a second count value of the target timer based on a first count value of the target timer and an adjustment multiple ratio, wherein the adjustment multiple ratio is determined based on the unit time length of the first bandwidth part and the unit time length of the second bandwidth part.

However, Wei further teaches proportional capability which includes:
determining a second count value of the target timer based on a first count value of the target timer and an adjustment multiple ratio, wherein the adjustment multiple ratio is determined based on the unit time length of the first bandwidth part and the unit time length of the second bandwidth part.
(“In the next generation (e.g., 5G NR) wireless communication networks, there are at least three different types of time units: Fix time unit (FTU), Scalable time unit (STU) and Absolute time (AT). For example, subframes, frames and hyper-frames are FTUs, while slots and symbols are STUs. The subframes, frames and hyper-frames are each configured with a fixed length of time, for example, 1 ms, 10 ms, and 10240 ms. Different from LTE, the slot length in the next generation (e.g., 5G NR) wireless communication networks is not static due to the differences in symbol lengths. As symbol length is inversely proportional to subcarrier spacing (SCS), the number of slots within a subframe may vary depending on, for example, SCS. Hence, the number of slots within one subframe is a variance.”; Wei et al.; 0037)
(“Option 2: Once the switching time is within the middle of a STU of BWP 2, the UE counts the proportional of the STU.”; Wei et al.; 0174)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the proportional capability of Wei et al. into Jeon et al. By modifying the processing/communication/timers of Jeon et al. to include the proportional capability as taught by the processing/communication/timers of Wei et al., the benefits of improved DRX operations (Wei; 0005) are achieved.

As to claim 3:
Jeon et al. as described above does not explicitly teach:
wherein a third count value indicates a remaining duration of the target timer that exists when the first bandwidth part is activated, and the remaining time duration is used to indicate a quantity of remaining slots or a quantity of remaining symbols that are used by the target timer to perform timing based on the unit time length of the second bandwidth part before the target timer expires.

However, Wei further teaches timing capability which includes:
wherein a third count value indicates a remaining duration of the target timer that exists when the first bandwidth part is activated, and the remaining time duration is used to indicate a quantity of remaining slots or a quantity of remaining symbols that are used by the target timer to perform timing based on the unit time length of the second bandwidth part before the target timer expires.
(“As shown in FIG. 3, DCI 320 may be decoded by the UE (in slot 0 of subframe n in DL BWP 1), and indicate a new data transmission/reception (in slot 1 of subframe n in DL BWP 2). Upon receipt and/or decoding of DCI 320, the UE may trigger/reset a DRX inactivity timer. There are several positions on the starting/restarting time of the DRX inactivity timer among multiple BWPs operation, especially when an active BWP is switched by a cross BWP scheduling along with the BWP switching DCI (e.g., DCI 320) as shown in FIG. 3: [0063] a) Within the active or default BWP, the DRX inactivity timer may be started or restarted from the slot which receives the DCI (e.g., slot 0 of subframe n in DL BWP 1). [0064] b) After the UE switches to a BWP (e.g., DL BWP 2 in FIG. 3) for data transmission/reception, the DRX inactivity timer may be started or restarted from the slot indicated by the data reception or transmission (e.g., slot 1 of subframe n in DL BWP 2) scheduling DCI.”; Wei et al.; 0062)
(“For each of the positions (a) and (b) listed above, the exact starting time of the DRX inactivity timer within the slot may be right after the end of the CORESET (e.g., the front edge of upcoming first symbol), at the end of the PDCCH (e.g., the front edge of upcoming first symbol), at the end of the slot (e.g., the front edge of upcoming first symbol), or at the begin of the slot or at the end of the subframe contained in the slot.”; Wei et al.; 0065)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timing capability of Wei et al. into Jeon et al. By modifying the processing/communication/timers of Jeon et al. to include the timing capability as taught by the processing/communication/timers of Wei et al., the benefits of improved DRX operations (Wei; 0005) are achieved.

As to claim 7:
Jeon et al. as described above does not explicitly teach:
wherein a slot length or a symbol length of the first bandwidth part is determined based on a configuration of a subcarrier spacing of the first bandwidth part, and a slot length or a symbol length of the second bandwidth part is determined based on a configuration of a subcarrier spacing of the second bandwidth part.

However, Wei further teaches length capability which includes:
wherein a slot length or a symbol length of the first bandwidth part is determined based on a configuration of a subcarrier spacing of the first bandwidth part, and a slot length or a symbol length of the second bandwidth part is determined based on a configuration of a subcarrier spacing of the second bandwidth part.
(“As symbol length is inversely proportional to subcarrier spacing (SCS), the number of slots within a subframe may vary depending on, for example, SCS. Hence, the number of slots within one subframe is a variance.”; Wei et al.; 0037)
(see Table II)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the length capability of Wei et al. into Jeon et al. By modifying the processing/communication/timers of Jeon et al. to include the length capability as taught by the processing/communication/timers of Wei et al., the benefits of improved DRX operations (Wei; 0005) are achieved.

As to claim 10:
Jeon et al. as described above does not explicitly teach:
determining a second count value of the target timer based on a first count value of the target timer and an adjustment multiple ratio, wherein the adjustment multiple ratio is determined based on the unit time length of the first bandwidth part and the unit time length of the second bandwidth part.

However, Wei further teaches proportional capability which includes:
determining a second count value of the target timer based on a first count value of the target timer and an adjustment multiple ratio, wherein the adjustment multiple ratio is determined based on the unit time length of the first bandwidth part and the unit time length of the second bandwidth part.
(“In the next generation (e.g., 5G NR) wireless communication networks, there are at least three different types of time units: Fix time unit (FTU), Scalable time unit (STU) and Absolute time (AT). For example, subframes, frames and hyper-frames are FTUs, while slots and symbols are STUs. The subframes, frames and hyper-frames are each configured with a fixed length of time, for example, 1 ms, 10 ms, and 10240 ms. Different from LTE, the slot length in the next generation (e.g., 5G NR) wireless communication networks is not static due to the differences in symbol lengths. As symbol length is inversely proportional to subcarrier spacing (SCS), the number of slots within a subframe may vary depending on, for example, SCS. Hence, the number of slots within one subframe is a variance.”; Wei et al.; 0037)
(“Option 2: Once the switching time is within the middle of a STU of BWP 2, the UE counts the proportional of the STU.”; Wei et al.; 0174)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the proportional capability of Wei et al. into Jeon et al. By modifying the processing/communication/timers of Jeon et al. to include the proportional capability as taught by the processing/communication/timers of Wei et al., the benefits of improved DRX operations (Wei; 0005) are achieved.

As to claim 11:
Jeon et al. as described above does not explicitly teach:
wherein a third count value indicates a remaining duration of the target timer that exists when the first bandwidth part is activated, and the remaining time duration is used to indicate a quantity of remaining slots or a quantity of remaining symbols that are used by the target timer to perform timing based on the unit time length of the second bandwidth part before the target timer expires.

However, Wei further teaches timing capability which includes:
wherein a third count value indicates a remaining duration of the target timer that exists when the first bandwidth part is activated, and the remaining time duration is used to indicate a quantity of remaining slots or a quantity of remaining symbols that are used by the target timer to perform timing based on the unit time length of the second bandwidth part before the target timer expires.
(“As shown in FIG. 3, DCI 320 may be decoded by the UE (in slot 0 of subframe n in DL BWP 1), and indicate a new data transmission/reception (in slot 1 of subframe n in DL BWP 2). Upon receipt and/or decoding of DCI 320, the UE may trigger/reset a DRX inactivity timer. There are several positions on the starting/restarting time of the DRX inactivity timer among multiple BWPs operation, especially when an active BWP is switched by a cross BWP scheduling along with the BWP switching DCI (e.g., DCI 320) as shown in FIG. 3: [0063] a) Within the active or default BWP, the DRX inactivity timer may be started or restarted from the slot which receives the DCI (e.g., slot 0 of subframe n in DL BWP 1). [0064] b) After the UE switches to a BWP (e.g., DL BWP 2 in FIG. 3) for data transmission/reception, the DRX inactivity timer may be started or restarted from the slot indicated by the data reception or transmission (e.g., slot 1 of subframe n in DL BWP 2) scheduling DCI.”; Wei et al.; 0062)
(“For each of the positions (a) and (b) listed above, the exact starting time of the DRX inactivity timer within the slot may be right after the end of the CORESET (e.g., the front edge of upcoming first symbol), at the end of the PDCCH (e.g., the front edge of upcoming first symbol), at the end of the slot (e.g., the front edge of upcoming first symbol), or at the begin of the slot or at the end of the subframe contained in the slot.”; Wei et al.; 0065)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timing capability of Wei et al. into Jeon et al. By modifying the processing/communication/timers of Jeon et al. to include the timing capability as taught by the processing/communication/timers of Wei et al., the benefits of improved DRX operations (Wei; 0005) are achieved.

As to claim 16:
Jeon et al. as described above does not explicitly teach:
determining a second count value of the target timer based on a first count value of the target timer and an adjustment multiple ratio, wherein the adjustment multiple ratio is determined based on the unit time length of the first bandwidth part and the unit time length of the second bandwidth part.

However, Wei further teaches proportional capability which includes:
determining a second count value of the target timer based on a first count value of the target timer and an adjustment multiple ratio, wherein the adjustment multiple ratio is determined based on the unit time length of the first bandwidth part and the unit time length of the second bandwidth part.
(“In the next generation (e.g., 5G NR) wireless communication networks, there are at least three different types of time units: Fix time unit (FTU), Scalable time unit (STU) and Absolute time (AT). For example, subframes, frames and hyper-frames are FTUs, while slots and symbols are STUs. The subframes, frames and hyper-frames are each configured with a fixed length of time, for example, 1 ms, 10 ms, and 10240 ms. Different from LTE, the slot length in the next generation (e.g., 5G NR) wireless communication networks is not static due to the differences in symbol lengths. As symbol length is inversely proportional to subcarrier spacing (SCS), the number of slots within a subframe may vary depending on, for example, SCS. Hence, the number of slots within one subframe is a variance.”; Wei et al.; 0037)
(“Option 2: Once the switching time is within the middle of a STU of BWP 2, the UE counts the proportional of the STU.”; Wei et al.; 0174)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the proportional capability of Wei et al. into Jeon et al. By modifying the processing/communication/timers of Jeon et al. to include the proportional capability as taught by the processing/communication/timers of Wei et al., the benefits of improved DRX operations (Wei; 0005) are achieved.

As to claim 17:
Jeon et al. as described above does not explicitly teach:
wherein a third count value indicates a remaining duration of the target timer that exists when the first bandwidth part is activated, and the remaining time duration is used to indicate a quantity of remaining slots or a quantity of remaining symbols that are used by the target timer to perform timing based on the unit time length of the second bandwidth part before the target timer expires.

However, Wei further teaches timing capability which includes:
wherein a third count value indicates a remaining duration of the target timer that exists when the first bandwidth part is activated, and the remaining time duration is used to indicate a quantity of remaining slots or a quantity of remaining symbols that are used by the target timer to perform timing based on the unit time length of the second bandwidth part before the target timer expires.
(“As shown in FIG. 3, DCI 320 may be decoded by the UE (in slot 0 of subframe n in DL BWP 1), and indicate a new data transmission/reception (in slot 1 of subframe n in DL BWP 2). Upon receipt and/or decoding of DCI 320, the UE may trigger/reset a DRX inactivity timer. There are several positions on the starting/restarting time of the DRX inactivity timer among multiple BWPs operation, especially when an active BWP is switched by a cross BWP scheduling along with the BWP switching DCI (e.g., DCI 320) as shown in FIG. 3: [0063] a) Within the active or default BWP, the DRX inactivity timer may be started or restarted from the slot which receives the DCI (e.g., slot 0 of subframe n in DL BWP 1). [0064] b) After the UE switches to a BWP (e.g., DL BWP 2 in FIG. 3) for data transmission/reception, the DRX inactivity timer may be started or restarted from the slot indicated by the data reception or transmission (e.g., slot 1 of subframe n in DL BWP 2) scheduling DCI.”; Wei et al.; 0062)
(“For each of the positions (a) and (b) listed above, the exact starting time of the DRX inactivity timer within the slot may be right after the end of the CORESET (e.g., the front edge of upcoming first symbol), at the end of the PDCCH (e.g., the front edge of upcoming first symbol), at the end of the slot (e.g., the front edge of upcoming first symbol), or at the begin of the slot or at the end of the subframe contained in the slot.”; Wei et al.; 0065)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timing capability of Wei et al. into Jeon et al. By modifying the processing/communication/timers of Jeon et al. to include the timing capability as taught by the processing/communication/timers of Wei et al., the benefits of improved DRX operations (Wei; 0005) are achieved.

Claim(s) 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 20210167930 (cited in Non-Final Rejection dated 4/26/2022) in view of Yi US 20200280337 and in further view of Shih et al. US 20190208548 (cited in Non-Final Rejection dated 4/26/2022).

As to claim 4:
Jeon et al. as described above does not explicitly teach:
... or
determining, by the user equipment, that the unit time length of the first bandwidth part is less than the unit time length of the second bandwidth part.

However, Shih et al. further teaches a length capability which includes:
...or
determining, by the user equipment, that the unit time length of the first bandwidth part is less than the unit time length of the second bandwidth part.
(“For Msg1 transmission, some alternatives for selecting the UL BWP could be as follows:
1.The one with the earliest PRACH occasion or the shortest slot length [0381] In order to transmit the first Msg1 as soon as possible, the UE could select the active UL BWP with the earliest PRACH occasion. A BWP with the shortest slot length (determined by numerology of this BWP) may have more frequent PRACH occasions as compared to BWPs with longer slot length, so it could also be a good choice for the UE to (re-)transmit the Msg1.”; Shih et al.; 0380)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the length capability of Shih into Jeon et al. By modifying the processing/messaging of Jeon et al. to include the length capability as taught by the processing/messaging of Shih et al., the benefits of improved BWP selection (Shih et al.; 0005) are achieved.

As to claim 12:
Jeon et al. as described above does not explicitly teach:
... or
determining, by the user equipment, that the unit time length of the first bandwidth part is less than the unit time length of the second bandwidth part.

However, Shih et al. further teaches a length capability which includes:
...or
determining, by the user equipment, that the unit time length of the first bandwidth part is less than the unit time length of the second bandwidth part.
(“For Msg1 transmission, some alternatives for selecting the UL BWP could be as follows:
1.The one with the earliest PRACH occasion or the shortest slot length [0381] In order to transmit the first Msg1 as soon as possible, the UE could select the active UL BWP with the earliest PRACH occasion. A BWP with the shortest slot length (determined by numerology of this BWP) may have more frequent PRACH occasions as compared to BWPs with longer slot length, so it could also be a good choice for the UE to (re-)transmit the Msg1.”; Shih et al.; 0380)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the length capability of Shih into Jeon et al. By modifying the processing/messaging of Jeon et al. to include the length capability as taught by the processing/messaging of Shih et al., the benefits of improved BWP selection (Shih et al.; 0005) are achieved.

As to claim 18:
Jeon et al. as described above does not explicitly teach:
... or
determining, by the user equipment, that the unit time length of the first bandwidth part is less than the unit time length of the second bandwidth part.

However, Shih et al. further teaches a length capability which includes:
...or
determining, by the user equipment, that the unit time length of the first bandwidth part is less than the unit time length of the second bandwidth part.
(“For Msg1 transmission, some alternatives for selecting the UL BWP could be as follows:
1.The one with the earliest PRACH occasion or the shortest slot length [0381] In order to transmit the first Msg1 as soon as possible, the UE could select the active UL BWP with the earliest PRACH occasion. A BWP with the shortest slot length (determined by numerology of this BWP) may have more frequent PRACH occasions as compared to BWPs with longer slot length, so it could also be a good choice for the UE to (re-)transmit the Msg1.”; Shih et al.; 0380)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the length capability of Shih into Jeon et al. By modifying the processing/messaging of Jeon et al. to include the length capability as taught by the processing/messaging of Shih et al., the benefits of improved BWP selection (Shih et al.; 0005) are achieved.

Claim(s) 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 20210167930 (cited in Non-Final Rejection dated 4/26/2022) in view of Yi US 20200280337 and in further view of Suzuki et al. US 20210126762.

As to claim 6:
Jeon et al. discloses:
wherein the first message is a physical downlink control channel (PDCCH) signaling, a media access control control element (MAC CE), or....
(“In an example, a UE may receive one or more RRC messages configuring a first active BWP and a default BWP for a SCell. The first active BWP and the default BWP may be different, for example, as shown in FIG. 25, the first active BWP is BWP 0, and the default BWP is BWP 1. When receiving a MAC CE activating the SCell, the UE may activate the first active BWP (BWP 1), e.g., by monitoring one or more PDCCH and/or transmitting uplink signals on the first active DL or UL BWP. In an example, the UE may stay on the first active BWP (BWP 1) until receiving a DCI indicating active BWP change, and starting the BWP inactivity timer.”; Jeon et al.; 0460)

Jeon et al. as described above does not explicitly teach:
a radio resource control (RRC) message

However, Suzuki et al. further teaches RRC capability which includes:
a radio resource control (RRC) message
(“(2) A second aspect of the present invention is a terminal apparatus, wherein activating the first downlink BWP is indicated by a Radio Resource Control (RRC) message received from a base station apparatus.”; Suzuki et al.; 0011)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC capability of Suzuki et al. into Jeon et al. By modifying the processing/communication of Jeon et al. to include the RRC capability as taught by the processing/communication of Suzuki et al., the benefits of improved efficiency (Suzuki et al.; 0009) are achieved.

As to claim 14:
Jeon et al. discloses:
wherein the first message is a physical downlink control channel (PDCCH) signaling, a media access control control element (MAC CE), or....
(“In an example, a UE may receive one or more RRC messages configuring a first active BWP and a default BWP for a SCell. The first active BWP and the default BWP may be different, for example, as shown in FIG. 25, the first active BWP is BWP 0, and the default BWP is BWP 1. When receiving a MAC CE activating the SCell, the UE may activate the first active BWP (BWP 1), e.g., by monitoring one or more PDCCH and/or transmitting uplink signals on the first active DL or UL BWP. In an example, the UE may stay on the first active BWP (BWP 1) until receiving a DCI indicating active BWP change, and starting the BWP inactivity timer.”; Jeon et al.; 0460)

Jeon et al. as described above does not explicitly teach:
a radio resource control (RRC) message

However, Suzuki et al. further teaches RRC capability which includes:
a radio resource control (RRC) message
(“(2) A second aspect of the present invention is a terminal apparatus, wherein activating the first downlink BWP is indicated by a Radio Resource Control (RRC) message received from a base station apparatus.”; Suzuki et al.; 0011)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC capability of Suzuki et al. into Jeon et al. By modifying the processing/communication of Jeon et al. to include the RRC capability as taught by the processing/communication of Suzuki et al., the benefits of improved efficiency (Suzuki et al.; 0009) are achieved.

As to claim 20:
Jeon et al. discloses:
wherein the first message is a physical downlink control channel (PDCCH) signaling, a media access control control element (MAC CE), or....
(“In an example, a UE may receive one or more RRC messages configuring a first active BWP and a default BWP for a SCell. The first active BWP and the default BWP may be different, for example, as shown in FIG. 25, the first active BWP is BWP 0, and the default BWP is BWP 1. When receiving a MAC CE activating the SCell, the UE may activate the first active BWP (BWP 1), e.g., by monitoring one or more PDCCH and/or transmitting uplink signals on the first active DL or UL BWP. In an example, the UE may stay on the first active BWP (BWP 1) until receiving a DCI indicating active BWP change, and starting the BWP inactivity timer.”; Jeon et al.; 0460)

Jeon et al. as described above does not explicitly teach:
a radio resource control (RRC) message

However, Suzuki et al. further teaches RRC capability which includes:
a radio resource control (RRC) message
(“(2) A second aspect of the present invention is a terminal apparatus, wherein activating the first downlink BWP is indicated by a Radio Resource Control (RRC) message received from a base station apparatus.”; Suzuki et al.; 0011)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC capability of Suzuki et al. into Jeon et al. By modifying the processing/communication of Jeon et al. to include the RRC capability as taught by the processing/communication of Suzuki et al., the benefits of improved efficiency (Suzuki et al.; 0009) are achieved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464